ON REMAND FROM THE SUPREME COURT OF THE UNITED STATES
Before POLITZ, Chief Judge, GOLDBERG, KING, JOHNSON, GARWOOD, JOLLY, HIGGINBOTHAM, DAVIS, JONES, SMITH, DUHÉ, WIENER, BARKSDALE, EMILIO M. GARZA, and DeMOSS, Circuit Judges.
PER CURIAM:
This Court, sitting en banc,1 affirmed the judgment of the district court in Ayers v. Allain, 674 F.Supp. 1523 (N.D.Miss.1987). On appeal the United States Supreme Court found2 that we and the district court had applied the incorrect legal standard, vacated our decision and remanded the matter to this Court. Accordingly,' we vacate the decision of the district court and remand this matter to it for further proceedings consistent with the opinion of the Supreme Court.
VACATED and REMANDED.

. Ayers v. Allain, 914 F.2d 676 (5th Cir.1990).


. United States v. Fordice, 112 S.Ct. 2727 (1992).